Citation Nr: 0730923	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  03-09 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic lumbar 
strain.

2.  Entitlement to service connection for low back disability 
other than chronic lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
January 1975.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a June 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in June 2004.  
A transcript of the hearing is associated with the veteran's 
claims folder.

The veteran's appeal was previously before the Board in 
October 2004, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.

The Board notes that the veteran submitted additional 
evidence to the Board in July 2007.  In September 2007, the 
veteran's representative submitted a waiver of his right to 
have the evidence initially considered by the RO.

The issue of entitlement to service connection for low back 
disability other than chronic lumbar strain is addressed in 
the remand that follows the order section of this decision.


FINDING OF FACT

The veteran's current lumbar strain is etiologically related 
to active duty.




CONCLUSION OF LAW

Chronic lumbar strain was incurred in active duty.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the case at hand, the Board has found the evidence 
currently of record to be sufficient to establish the 
veteran's entitlement to service connection for chronic 
lumbar strain.  Therefore, no further development of the 
record is required with respect to the matter decided 
herein.  

Although the record reflects that the originating agency has 
not provided VCAA notice with respect to the initial-
disability-rating and effective-date elements of the claim, 
those matters are not currently before the Board and the 
originating agency will have the opportunity to provide the 
required notice before deciding those matters.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The veteran contends that his current low back disability is 
due to an in-service injury to his back in April 1973.

Service medical records show that in June 1972, the veteran 
fell and was diagnosed with mild muscle strain.  In April 
1973, he complained of back pain after turning a steam valve 
and was diagnosed with lumbar muscle spasm.  He was treated 
following this injury with Valium and physical therapy which 
consisted of heat treatments.  The veteran complained of low 
back pain again in October 1974 after lifting, and was 
diagnosed at that time with back strain.  The report of the 
separation examination in March 1974 notes that the veteran 
strained his lumbosacral muscle in April 1973; that he was 
hospitalized and treated with muscle relaxants and bedrest; 
and that he was complaining at that time of recurring back 
pain.

The post-service medical evidence of record shows that the 
veteran did receive treatment for several post-service 
injuries of his back.  In November 1976, he was treated for a 
subacute lumbar sprain due to a motor vehicle accident.  
There was no diagnosis of a chronic disability made at that 
time.  During a March 1978 VA examination, he was diagnosed 
with a history of back injury with no objective signs of 
residuals.  In March 1982, he was treated at the Manatee 
Medical Center for a low back injury sustained while lifting 
at work.  X-rays were negative and the veteran was discharged 
with a diagnosis of back sprain.  He was treated for back 
pain again in April 1987 following a game of softball.  He 
was diagnosed at that time with recurrent iliolumbar strain.  
In April 1991, the veteran was treated at the Manatee Medical 
Center for complaints of lower back discomfort after moving a 
television set.  An examination of the lumbar spine showed 
mild paraspinal muscle spasm and an X-ray of the lumbar spine 
was negative.  VA outpatient treatment records show that X-
rays of the veteran's lumbosacral spine in February 1992, 
August 1993 and June 1994 revealed evidence of suspected 
moderate lower lumbar discogenic disease.  The veteran was 
treated at the Oxford Medical Clinic in August 1997 for a 
back injury sustained in another automobile accident.  An MRI 
conducted at that time showed disc desiccation at multiple 
levels, small disc bulges at L2-3, L3-4, and L4-5, with 
questionable tiny focal protrusion at L3-4 in the left 
paracentral location and an annular tear in the L2-3 disc.  
The veteran was treated at the Oxford Medical Clinic in 
December 1997 for lower back pain after lifting an aquarium.  
He was diagnosed with acute lumbar strain.  

The evidence of record shows that as he claimed during his 
June 2004 Travel Board hearing, the veteran first filed a 
claim for service connection for a low back disability in 
February 1975, one month after his discharge from service.  
Furthermore, many times during treatment for his post-service 
back symptoms, the veteran reported that he had been 
experiencing low back pain since his initial back injury in 
service in 1973.  In addition, outpatient treatment records 
from the VA Medical Center in Bay Pines dated from September 
1997 to October 2003 show that the veteran received treatment 
for complaints of chronic low back pain which he claimed 
started with an injury to his back in service..

During a VA examination in February 1998, the examiner noted 
the veteran's report that his back problems started with an 
injury in service.  Based on his physical examination, the 
examiner diagnosed the veteran with lumbosacral strain, lower 
lumbar disc derangement, apophyseal degenerative joint 
disease and lower lumbar spinal stenosis.  The examiner 
opined that since the veteran's symptoms had reportedly 
persisted ever since the original injury and had become worse 
after the post-service automobile accident, it was as likely 
as not that the veteran's low back disability had its onset 
with the service-connected injury and had been aggravated by 
the post service automobile accident.  However, in a March 
1998 addendum, after additional review of the claims file, 
the examiner revised his opinion, stating that he had traced 
lumbar spine injuries occurring in 1976, 1982 and 1991, all 
subsequent to the injury in service, and that an X-ray taken 
in 1991 was reported as normal.  Furthermore, he noted that 
it was not until August 1997 that an MRI showed evidence of 
degenerative disc disease.  His revised diagnostic impression 
was lower lumbar disc derangement and popliteal degenerative 
disc disease.  He stated that it was unlikely that the 
veteran's current degenerative disc disease is related to the 
lumbar strain in service.  However, the examiner did not 
address the etiology of the veteran's degenerative disc 
disease.

During a VA examination in May 2001, the examiner noted that 
a lumbar MRI conducted at that time was suspicious for 
paracentral disk herniation L4-5, mostly on the left, with 
decreased lumbar range of motion.  The examiner did not give 
an opinion regarding the etiology of the veteran's low back 
disorder.

During a VA examination in April 2005, the examiner noted 
that an X-ray of the lumbar spine taken in October 2003 
showed minimal degenerative joint disease at L4-S1 and an MRI 
conducted on the same date showed Schmorl's nodes and bulging 
disc at L3-4, L4-5, and L5-S1.  Inspection of the lumbar 
spine at that time showed mild spasm in the paraspinal muscle 
area.  There was also loss of range of motion in the lumbar 
spine.  The examiner diagnosed the veteran with lumbar 
strain, bulging disks and arthritis.  He noted that the 
veteran had complained of low back pain in service and that 
an X-ray taken at that time was reported to be negative.  He 
also noted that there was a history of car accidents after 
service.  The examiner opined that the veteran's current 
lumbar strain was related to service, but he could not relate 
the veteran's arthritis and bulging disks to service without 
resort to speculation.

The record reflects that the veteran was treated for an 
injury to his lower back during service, he continued to 
experience back pain following his discharge from service, 
and was eventually diagnosed with degenerative disc disease 
of the low back, degenerative joint disease of the low back 
and chronic lumbar strain.  A VA examiner has opined that the 
veteran's current lumbar strain is related to service and 
there is no contradictory medical opinion of record.  
Therefore, the Board is satisfied that the evidence 
supportive of this claim is at least in equipoise with that 
against the claim and the veteran is entitled to service 
connection for chronic lumbar strain.

ORDER

Service connection for lumbar strain is granted.


REMAND

As discussed above, the medical evidence shows that in 
addition to lumbar strain, the veteran has degenerative disc 
disease and degenerative joint disease of the low back..  
Although the record contains medical opinions concerning 
whether these disorders are etiologically related to service, 
no medical opinion addressing whether these disorders were 
caused or permanently worsened by the veteran's chronic 
lumbar strain is of record.  In view of the Board's decision 
granting service connection for chronic lumbar strain, the 
Board has determined that an additional medical opinion is 
required.

In addition, the record does not reflect that the veteran has 
been provided appropriate notice with respect to the 
disability-rating or effective-date element of this claim.  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in Dingess 
and notice that he should submit any 
pertinent evidence in his possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  Then, the claims folder should be 
returned to the physician who performed 
the April 2005 examination of the 
veteran.  Following a review of the 
claims folder, the physician should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the veteran's chronic lumbar strain 
caused or permanently worsened any other 
currently present disorder of the 
veteran's low back.  The rationale for 
all opinions expressed must also be 
provided.  If the physician who performed 
the April 2005 examination is no longer 
available, the claims folder should be 
reviewed by another physician with 
appropriate expertise who should be 
requested to provide the required opinion 
with supporting rationale.  Another 
examination of the veteran should only be 
performed if deemed necessary by the 
physician providing the opinion.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the appellant's claim for 
service connection for low back 
disability other than lumbar strain based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


